Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-3, 5, 6, and 8-11 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an electronic insect control system as claimed in detail, especially the feature of control circuitry that modifies, in response to subsequent user input, a preset mode that powers both the LED and the electric insect control mechanism including the internal light source at the same time to independently control the electric insect control mechanism including the internal light source and the LED. Applicant’s arguments were persuasive because they showed that Tremble in view of Hamid, Zheng, and Nelson neither discloses nor suggests the electronic insect control system control circuitry as provided by claim 1. Tremble in view of Hamid, Zheng, and Nelson teaches the electronic insect control system control circuitry mode that powers both the LED and the electric insect control mechanism including the internal light source at the same time but not control circuitry that modifies, in response to subsequent user input, a preset mode that powers both the LED and the electric insect control mechanism including the internal light source at the same time to independently control the electric insect control mechanism including the internal light source and the LED; thus, Tremble in view of Hamid, Zheng, and Nelson do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643